 1
 2
 3
 4
 5
 6
 7                                      UNITED STATES DISTRICT COURT

 8                                     EASTERN DISTRICT OF CALIFORNIA

 9
10
11
     JOHNNY BERNARD MORRIS,                                 ) Case No.: 1:18-cv-00262-BAM
12                                                          )
                      Plaintiff,                            ) ORDER REGARDING PLAINTIFF’S
13           v.                                             ) SOCIAL SECURITY COMPLAINT
                                                            )
14   ANDREW M. SAUL,1 Commissioner of                       )
     Social Security,                                       )
15                                                          )
16                    Defendant.                            )
                                                            )
17
18                                                    INTRODUCTION

19           Plaintiff Johnny Bernard Morris (“Plaintiff”) seeks judicial review of a final decision of the

20   Commissioner of Social Security (“Commissioner”) denying his applications for disability insurance

21   benefits under Title II of the Social Security Act and supplemental security income under Title XVI of

22   the Social Security Act. The matter is currently before the Court on the parties’ briefs, which were

23   submitted, without oral argument, to Magistrate Judge Barbara A. McAuliffe.2

24
25
26
     1
               Andrew M. Saul is now the Commissioner of Social Security. Pursuant to Rule 25(d) of the Federal Rules of
27   Civil Procedure, Andrew M. Saul is substituted for Acting Commissioner Nancy A. Berryhill as the defendant in this suit.
     2
               The parties consented to have a United States Magistrate Judge conduct all proceedings in this case, including
28   entry of final judgment, pursuant to 28 U.S.C. § 636(c). (Doc. Nos. 7, 8.)

                                                                 1
 1            Having considered the briefing and record in this matter, the Court finds the decision of the

 2   Administrative Law Judge (“ALJ”) to be supported by substantial evidence in the record as a whole

 3   and based upon proper legal standards. Accordingly, this Court affirms the agency’s determination to

 4   deny benefits.

 5                                      FACTS AND PRIOR PROCEEDINGS

 6            Plaintiff filed applications for disability insurance benefits and supplement security income on

 7   October 29, 2014. AR 218-.283 Plaintiff alleged that he became disabled on January 1, 2014, due to

 8   bipolar disorder, depression, stress, COPD, anxiety, schizophrenia, arthritis in lower back, sleep

 9   disorder, high cholesterol, erectile disfunction and hearing voices. AR 254, 270. Plaintiff’s

10   applications were denied initially and on reconsideration. AR 154-58, 162-67. Subsequently, Plaintiff

11   requested a hearing before an Administrative Law Judge (“ALJ”). ALJ Nancy Lisewski held a

12   hearing on November 23, 2016, and issued an order denying benefits on December 22, 2016. AR 1-

13   13, 70-91. Plaintiff sought review of the ALJ’s decision, which the Appeals Council denied, making

14   the ALJ’s decision the Commissioner’s final decision. AR 22-25. This appeal followed.

15            Hearing Testimony

16            The ALJ held a hearing by video on November 23, 2016, in San Francisco, California.

17   Plaintiff appeared in Bakersfield, California with his attorney, John Molitoris. Impartial Vocational

18   Expert (“VE”) Linda M. Ferra also appeared. AR 4, 72.

19            In response to questioning by the ALJ, Plaintiff testified that he was 53 years of age and lives

20   with his 18-year-old autistic son and 16-year old daughter. He last worked in 2012 as a machinist for

21   Crane Aerospace, but could no longer perform that work because he has a problem working with

22   others and following instructions. He also cannot learn the processes of new machines and new

23   operations, handle tools or parts, and cannot sit and stand with the machines because of his back. AR

24   75-76.

25            In response to questioning by his attorney, Plaintiff testified that the physical limitations

26   preventing him from working are his back, hand and right shoulder. He also has problems with his

27
28   3
              References to the Administrative Record will be designated as “AR,” followed by the appropriate page number.

                                                                2
 1   hips and feet. He had a motor vehicle accident in March 2014, and things changed physically after

 2   that time. AR 79-80. He had limited range of motion in his neck and back, with some numbness

 3   down his right leg. His doctor has recommended surgery, but Plaintiff did not follow up on it.

 4   Plaintiff has had trigger-finger surgery on the middle finger of his right hand, but it did not help. He is

 5   ambidextrous and does not have any problems with his left hand. With his right hand, the heaviest he

 6   can lift is about five pounds, and lifting more would cause his right shoulder to hurt. AR 79-82.

 7           When asked about his ability to sit, Plaintiff testified that he can sit about 15 minutes before he

 8   has pain in his lower back. He can stand about 15 minutes and walk less than half a block before he is

 9   out of breath. He has been diagnosed with COPD and has history of smoking. He used to smoke three

10   packs per day, but is now down to five cigarettes per day. He is still trying to quit smoking. AR 82-

11   84.

12           When asked about his daily activities, Plaintiff testified that he can shop by himself and can do

13   so for about 15 or 20 minutes before his back starts to hurt. When at home, he lies down all the time

14   because he is depressed and has pain. His condition has worsened since 2012, and he sometimes does

15   not want to go to the doctor because he does not want to know that his body is breaking down. AR

16   84-86

17           Following Plaintiff’s testimony, the ALJ elicited testimony from VE Ferra. The VE classified

18   Plaintiff’s past work as machinist, home attendant, yard worker, and truck driver. The ALJ also asked

19   the VE hypothetical questions. For the first hypothetical, the ALJ asked the VE to assume an

20   individual of Plaintiff’s same age, education and work background limited to light work who could

21   frequently climb ramps and stairs, could occasionally climb ladders, ropes, and scaffolds, and could

22   occasionally stoop, kneel, crouch and crawl and had no limits with balancing. The VE testified that

23   this individual could perform Plaintiff’s past work as a machinist and home attendant, both as

24   performed, and could perform alternative work, such as housekeeping cleaner, packing line worker

25   and photocopy machine operator. AR 87-88.

26           For the second hypothetical, the ALJ asked the VE to consider a person limited to sitting for

27   two hours in a work day and standing and walking for two hours. The VE testified that there would

28   not be any work. AR 88.
                                                          3
 1            For the third hypothetical, Plaintiff’s counsel asked the VE to add to the first hypothetical an

 2   individual that required extra breaks, cumulative throughout the day and totaling one hour of an eight-

 3   hour day. The VE testified that such an individual would not be able to sustain any competitive work.

 4   AR 89.

 5            For the fourth hypothetical, Plaintiff’s counsel asked the VE to change breaks to an individual

 6   who would miss three or more days of work per month on an ongoing, consistent basis. The VE

 7   testified that this individual would not be able to perform any past relevant work or any other job in

 8   the national economy. AR 89-90.

 9            For the fifth hypothetical, Plaintiff’s counsel asked the VE to consider the second hypothetical

10   individual with two hours of sitting and two hours of standing, walking, and would be at the sedentary

11   level of exertion, lifting up to ten pounds occasionally and ten pounds or less frequently. The VE

12   testified that it would not change her testimony. AR 90.

13            Medical Record

14            The relevant medical record was reviewed by the Court, and will be referenced below as

15   necessary to this Court’s decision.

16            The ALJ’s Decision

17            Using the Social Security Administration’s five-step sequential evaluation process, the ALJ

18   determined that Plaintiff was not disabled under the Social Security Act. AR 1-13. Specifically, the

19   ALJ found that Plaintiff engaged in substantial gainful activity during the period from January 2011

20   through October 2014. However, there had been a continuous 12-month period during which Plaintiff

21   did not engage in substantial gainful activity. AR 6. The ALJ found Plaintiff’s degenerative disc

22   disease to be a severe impairment, but that he did not have an impairment or combination of

23   impairments that met or equaled one of the listed impairments. AR 7. Based on a review of the entire

24   record, the ALJ determined that Plaintiff retained the residual functional capacity (“RFC”) to perform

25   light work except that he could frequently climb stairs, occasionally climb, kneel, stop, crouch and

26   crawl, and balance with no limitations. AR 7-11. With this RFC, the ALJ found that Plaintiff could

27   perform his past relevant work as machinist and caregiver. AR 11-12. Alternatively, the ALJ

28   concluded that Plaintiff could perform other jobs that exist in the national economy, such as
                                                           4
 1   housekeeping cleaner, packaging line worker, and photo copy machine operator. AR 12. The ALJ

 2   therefore concluded that Plaintiff was not disabled under the Social Security Act. AR 12-13.

 3                                             SCOPE OF REVIEW

 4            Congress has provided a limited scope of judicial review of the Commissioner’s decision to

 5   deny benefits under the Act. In reviewing findings of fact with respect to such determinations, this

 6   Court must determine whether the decision of the Commissioner is supported by substantial evidence.

 7   42 U.S.C. § 405(g). Substantial evidence means “more than a mere scintilla,” Richardson v. Perales,

 8   402 U.S. 389, 402 (1971), but less than a preponderance. Sorenson v. Weinberger, 514 F.2d 1112,

 9   1119, n. 10 (9th Cir. 1975). It is “such relevant evidence as a reasonable mind might accept as

10   adequate to support a conclusion.” Richardson, 402 U.S. at 401. The record as a whole must be

11   considered, weighing both the evidence that supports and the evidence that detracts from the

12   Commissioner’s conclusion. Jones v. Heckler, 760 F.2d 993, 995 (9th Cir. 1985). In weighing the

13   evidence and making findings, the Commissioner must apply the proper legal standards. E.g.,

14   Burkhart v. Bowen, 856 F.2d 1335, 1338 (9th Cir. 1988). This Court must uphold the Commissioner’s

15   determination that the claimant is not disabled if the Commissioner applied the proper legal standards,

16   and if the Commissioner’s findings are supported by substantial evidence. See Sanchez v. Sec’y of

17   Health and Human Servs., 812 F.2d 509, 510 (9th Cir. 1987).

18                                                    REVIEW

19            In order to qualify for benefits, a claimant must establish that he or she is unable to engage in

20   substantial gainful activity due to a medically determinable physical or mental impairment which has

21   lasted or can be expected to last for a continuous period of not less than twelve months. 42 U.S.C. §

22   1382c(a)(3)(A). A claimant must show that he or she has a physical or mental impairment of such

23   severity that he or she is not only unable to do his or her previous work, but cannot, considering his or

24   her age, education, and work experience, engage in any other kind of substantial gainful work which

25   exists in the national economy. Quang Van Han v. Bowen, 882 F.2d 1453, 1456 (9th Cir. 1989). The

26   burden is on the claimant to establish disability. Terry v. Sullivan, 903 F.2d 1273, 1275 (9th Cir.

27   1990).

28
                                                           5
 1            In this case, Plaintiff’s sole contention is that the ALJ failed to articulate any basis for rejecting

 2   limitations found in the report of the consultative psychiatric examiner, Dr. Lanita Barnes.

 3                                                        DISCUSSION4

 4            On December 28, 2014, Dr. Barnes completed a consultative psychiatric evaluation.

 5   Following a mental status examination, Dr. Barnes concluded that Plaintiff met the criteria “for an

 6   Axis I diagnosis of Adjustment Disorder, Substance induced psychotic symptoms, in remission, per

 7   claimant; erectile dysfunction; and a rule out of No Diagnosis” and assigned him a Global Assessment

 8   of Functioning (“GAF”) of 63. AR 644-45. However, Plaintiff “did not present with mental

 9   impairment or symptoms.” (Id. at 645.) Dr. Barnes opined that Plaintiff was not capable of managing

10   his own funds in his own best interest, but was unimpaired in his ability to understand, recall, and

11   perform simple one step to three-step instructions. Dr. Barnes also determined that Plaintiff was not

12   significantly impaired in understanding and performing more detailed and complex instructions. His

13   ability to communicate, relate, and interact appropriately with others, including peers, coworkers, and

14   the public was not significantly impaired. However, Plaintiff was impaired in his ability to maintain

15   concentration, focus, and attention, as well as persistence and pace as he presented with poor

16   verbalization and persistence. His ability to manage daily tasks and work-related activity, including

17   regular attendance, was unimpaired. He also was managing current stressful circumstances and

18   conditions and was not prevented from engaging in work related activity due to a psychiatric

19   condition. (Id. at 645-46.)

20            The ALJ summarized Dr. Barnes’ opinion as follows:

21            Regarding the claimant’s mental health, I rely upon the December 2014 report of
              consultative examiner Dr. Lanita Barnes, psychologist, who interviewed and examined the
22            claimant, and diagnosed the claimant with adjustment disorder, substance induced
              psychotic symptoms in partial remission, personality disorder NOS, borderline intellectual
23
              functioning, and a global assessment of functioning rating of 63. Regarding functional
24            limitations, Dr. Barnes found that the claimant is not prevented from engaging in work
              related activity due to a psychiatric condition.
25
26
27   4
              The parties are advised that this Court has carefully reviewed and considered all of the briefs, including arguments,
     points and authorities, declarations, and/or exhibits. Any omission of a reference to any specific argument or brief is not to
28   be construed that the Court did not consider the argument or brief.

                                                                   6
 1   AR 10. The ALJ then assigned Dr. Barnes’ opinion significant weight because it was consistent with

 2   the record as a whole.5 AR 10-11.

 3             Plaintiff argues that because the ALJ did not expressly discuss limitations on managing funds

 4   or in concentration, persistence, or pace, she implicitly rejected Dr. Barnes’ opinion in part and erred by

 5   failing to give specific and legitimate reasons for doing so. (Doc. No. 13 at 7-8.) Plaintiff’s argument

 6   is not persuasive.

 7             Although the ALJ did not mention the portion of Dr. Barnes’ opinion stating that Plaintiff had

 8   mild limitations in concentration, persistence and pace and an inability to manage his funds, she was

 9   not required to “discuss every piece of evidence.” Howard ex rel. Wolff v. Barnhart, 341 F.3d 1006,

10   1012 (9th Cir. 2003) (“[I]n interpreting the evidence and developing the record, the ALJ does not need

11   to ‘discuss every piece of evidence.’”) (citation omitted); Miranda v. Berryhill, No. CV 17-7616-JPR,

12   2017 WL 5900530, at *5 (C.D. Cal. Nov. 29, 2017) (same). Here, Dr. Barnes’ report expressly stated

13   that Plaintiff did not present with mental impairment or symptoms. AR 645. The ALJ gave Dr.

14   Barnes’ report significant weight and discussed the overall findings, specifically noting Dr. Barnes’

15   determination that Plaintiff is not prevented from working due to a psychiatric condition. Given that

16   Dr. Barnes’ report as a whole demonstrates that Plaintiff is capable of working full time, the ALJ’s

17   failure to mention the mild limitations in concentration, persistence and pace and the purported inability

18   to manage funds does not require reversal. See Ward v. Berryhill, 711 Fed.Appx 822, 824, (9th Cir.

19   Oct. 10, 2017) (holding that ALJ’s failure to mention physician’s observation of plaintiff’s moderate

20   impairment in the ability to maintain regular attendance in the work place and perform work activities

21   on a consistent basis did not require reversal even though ALJ gave the physician’s opinion “great

22   weight” because physician’s “report as a whole indicate[d] that [plaintiff was] capable of working full-

23   time”).

24
25
     5
               The ALJ also adopted the findings of the State Agency psychiatrist, Dr. A. Garcia, who determined that the
26   claimant’s mental impairment was non-severe. Although the ALJ indicated that Dr. Garcia found that Plaintiff had mild
     limitations in activities of daily living; mild restrictions in social functioning, mild difficulties in concentration, persistence,
27   or pace, and no episodes of decompensation, this is not correct. AR 10-11. Instead, Dr. Garcia found no restriction of
     activities of daily living, no difficulties in maintaining social functioning, no difficulties in maintaining concentration,
28   persistence or pace and no repeated episodes of decompensation. AR 144.

                                                                      7
 1          Further, “[a]n ALJ must consider all of the evidence in the record, not just a lone sentence.”

 2   Ward, 711 Fed.Appx. at 824. Despite noting mild limitations in concentration, persistence and pace

 3   and an inability to manage funds, Dr. Barnes also found Plaintiff “unimpaired in his ability to

 4   understand, recall, and perform simple one step to three-step instructions,” was “not significantly

 5   impaired in understanding and performing more detailed and complex instructions,” and was not

 6   impaired in his “ability to manage daily tasks and work related activity.” AR 645. Dr. Barnes therefore

 7   concluded that Plaintiff was “not prevented from engaging in work related activity due to a psychiatric

 8   condition.” AR 646. And, with respect to Dr. Barnes’ assessment of Plaintiff’s purported inability to

 9   manage funds, any such assessment was undermined by Plaintiff’s own testimony that he cared for his

10   two children, shopped and managed his own funds. (AR 282-84) (self-reporting by Plaintiff that cared

11   for his children, shopped and was able to pay bills, count change, handle a savings account and use

12   checkbook/money orders and that his ability to handle money had not changed since the illnesses,

13   injuries or conditions began)—all evidence considered and discussed by the ALJ. AR 9-10.

14          Additionally, Plaintiff has not demonstrated that the ALJ’s failure to expressly address and

15   reject these limitations resulted in harmful error. See Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir.

16   2012) (“[T]he burden of showing that an error is harmful normally falls upon the party attacking the

17   agency’s determination.” (internal quotation marks omitted)). With the exception of Plaintiff’s

18   degenerative disc disease, all other alleged impairments were not severe, including Plaintiff’s asserted

19   mental impairment. AR 7. A non-severe impairment is one that does not have more than a minimal

20   limitation on Plaintiff's ability to do basic work activities. See 20 C.F.R. §§ 404.1520a(d)(1) and

21   416.920a(d)(1). Because Plaintiff’s mental impairments were non-severe and did not cause any

22   significant impairments, the ALJ was not required to include them in Plaintiff’s RFC. See Krummel v.

23   Comm’r of Soc. Sec., No. 1:17-cv-0260-BAM, 2018 WL 4204786, at *5 (E.D. Cal. Sept. 4, 2018)

24   (indicating that because the ALJ found that Plaintiff’s mental impairments were non-severe and did not

25   cause any significant impairments, the ALJ was not required to include them in Plaintiff’s RFC); Jones

26   v. Berryhill, No. EDCV 17-1138-AS, 2018 WL 3956479, at *2 (C.D. Cal. Aug. 15, 2018) (finding that

27   while an ALJ must consider non-severe limitations, an ALJ need not include them in the RFC if they

28   do not cause more than a minimal limitation on a claimant’s ability to work); Ball v. Colvin, No. CV
                                                        8
 1   14-2110-DFM, 2015 WL 2345652, at *3 (C.D. Cal. May 15, 2015) (“As the ALJ found that Plaintiff’s

 2   mental impairments were minimal, the ALJ was not required to include them in Plaintiff’s RFC.”); see

 3   also Hoopai v. Astrue, 499 F.3d 1071, 1077 (9th Cir. 2007) (explaining that the Ninth Circuit has not

 4   “held mild or moderate depression to be a sufficiently severe non-exertional limitation that significantly

 5   limits a claimant’s ability to do work beyond the exertional limitation.”).

 6                                               CONCLUSION

 7          Based on the foregoing, the Court finds that the ALJ’s decision is supported by substantial

 8   evidence in the record as a whole and is based on proper legal standards. Accordingly, this Court

 9   DENIES Plaintiff’s appeal from the administrative decision of the Commissioner of Social Security.

10   The Clerk of this Court is DIRECTED to enter judgment in favor of Defendant Andrew M. Saul,

11   Commissioner of Social Security, and against Plaintiff Johnny Bernard Morris.

12
13   IT IS SO ORDERED.

14
        Dated:     August 27, 2019                            /s/ Barbara    A. McAuliffe           _
15                                                      UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                         9
